COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jack Permison v. Carrie Morris & Dave Ward

Appellate case number:    01-18-00392-CV

Trial court case number: 15-DCV-225441

Trial court:              400th District Court of Fort Bend County

        On November 20, 2019, Robert L. Sirianni, Jr., attorney for appellant Jack Permison,
filed a motion to withdraw as appellant’s attorney. The motion does not comply with TEX. R.
APP. P. 6.5, which requires that the motion include the party’s name and last known address and
telephone number and a statement that the party was notified in writing of the right to object to
the motion. In addition, TEX. R. APP. P. 6.5 also requires that the motion be delivered to the party
in person or mailed—both by certified and by first-class mail–to the party at the party’s last
known address. Although copies of first-class and priority mail addressed to Jack Permison are
attached, both attachments are dated October 31, 2019, and the certificate of service states that
the motion to withdraw was served on “all parties” “via the Texas efiling electronic system.”
       The motion to withdraw is denied.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly____
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Hightower, and Countiss.

Date: December 31, 2019